 Case 2:20-cv-00315-JAD-DJA Document 23
                                     22 Filed 08/23/21
                                              08/13/21 Page 1 of 2




 1   ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   MICHAEL D. DISSINGER, ESQ.
     Nevada Bar No. 15208
 3   KOELLER, NEBEKER, CARLSON & HALUCK, LLP
     400 S. 4* Street, Suite 600
 4   Las Vegas, NV 89101
     Phone: (702) 853-5500
 5   Fax: (702)853-5599
     Andrew, irreen&knchlaw. com
 6   Michael, dissinserfa'knchlaw. com
     Attorneys for Defendant,
 7   LM GENERAL INSURANCE COMPANY
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10   KATHY WILKINSON, an Individual,                          ) CASE NO.: 2:20-cv-00315-JAD-DJA
                                                              )
11                                 Plaintiff,                 )
                                                ) STIPULATION AND ORDER TO
12   vs.                                        ) DISMISS COMPLAINT WITH
                                                ) PREJUDICE
13   LM GENERAL INSURANCE COMPANY, a )
     Foreign Corporation; DOES I through X; and )        ECF No. 22
14   ROE BUSINESS ENTITIES XI through XX, )
     inclusive.                                 )
15                                                            )
                                   Defendants.
16
            COME NOW, Defendant, LM GENERAL INSURANCE COMPANY (hereinafter
17
     referred to as “Defendant” or “LM General”), by and through its counsel of record, the law firm
18
     of KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiff, KATHY
19
     WILKINSON (hereinafter referred to as “Plaintiff’), by and through her counsel of record, the
20
     law firm of CLAGGETT & SYKES LAW FIRM, and hereby stipulate that Plaintiff
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                Page 1 of 2                                  627728vl
 Case 2:20-cv-00315-JAD-DJA Document 23
                                     22 Filed 08/23/21
                                              08/13/21 Page 2 of 2




 1   hereby dismisses her Complaint and claims against Defendant, LM GENERAL INSURANCE
 2   COMPANY, with prejudice, each party to bear their own costs and fees.
 3
      DATED this  day of August, 2021.                      DATED this       day of August, 2021.
 4
      KOELLEXT^EBEI^, CARLSON
                                                            CLAGGETT & SYKES LAW FIRM
 5      & HALIJCK, LLF             Ay
 6                                                                                   A
                                                            By: y
 7        A1 REW C. GREEN, ESQ.                               ■SEAtX.iXoQPTT, ESQ.
          Nevada Bar No. 9399                                 Nevada Bar No. 8407
 8        MICHAEL D. DISSINGER, ESQ.                          JENNIFER MORALES, ESQ.
          Nevada Bar No. 15208                                Nevada Bar No. 8829
 9        400 S. 4* Street, Suite 600                         SHANNON L. WISE, ESQ.
          Las Vegas, NV 89101                                 Nevada Bar No. 14509
10        Attorneys for Defendant,                            4101 Meadows Lane, Suite 100
          LM GENERAL INSURANCE                                Las Vegas, NV 89107
11        COMPANY                                             Attorneys for Plaintiff,
                                                              KATHY WILKINSON
12
13
                                                  ORDER
14
         Based
             IT on
                IS the parties' stipulation
                    HEREBY      ORDERED     [ECF
                                               thatNo.   22] andComplaint
                                                    Plaintiffs    good causeisappearing,
                                                                               dismissed IT
                                                                                          in IS
                                                                                              its entirety
15   HEREBY ORDERED that this action is DISMISSED with prejudice, each side to bear
     against
     its ownDefendant,  with prejudice,
              fees and costs.  The Clerkeach    partyistodirected
                                           of Court       bear their
                                                                  toown costsTHIS
                                                                     CLOSE    and fees.
                                                                                   CASE.
16
17                                                    ________________________________
18                                                    U.S. District Judge
                                                      8/23/2021
19
                                                               DATED:
20
     Respectfully submitted by:
21
22   KOELLER, NEBEKERrfE^UlLSO:
      & HALUCK, hUA/         /
23

24
        ANDREW C. GREEN, ESQ.
25      Nevada Bar No. 9399
        MICHAEL D. DISSINGER, ESQ.
26      Nevada Bar No. 15208
        400 S. 4* Street, Suite 600
27      Las Vegas, NV 89101
        Attorneys for Defendant,
28      LM GENERAL INSURANCE COMPANY
                                              Page 2 of 2                                         627728vl
